SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

217
CA 12-00964
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND MARTOCHE, JJ.


TODD R. GREENERT, PLAINTIFF,

                      V                                           ORDER

SALES ASSOCIATES OF WNY, LLC, ET AL.,
DEFENDANTS.
-------------------------------------
SALES ASSOCIATES OF WNY, LLC,
THIRD-PARTY PLAINTIFF-APPELLANT,

                      V

EDWARD H. DAVIS, JR., KATERI M. DAVIS
AND JEFFREY PILGER,
THIRD-PARTY DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL),
FOR THIRD-PARTY PLAINTIFF-APPELLANT.

WALSH ROBERTS & GRACE, BUFFALO (KEITH N. BOND OF COUNSEL), FOR
THIRD-PARTY DEFENDANTS-RESPONDENTS EDWARD H. DAVIS, JR. AND KATERI M.
DAVIS.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered October 3, 2011. The order, among other
things, granted the motion of third-party defendants Edward H. Davis,
Jr. and Kateri M. Davis for summary judgment dismissing the
third-party complaint of third-party plaintiff Sales Associates of
WNY, LLC, against them.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on October 16, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.

     All concur except MARTOCHE, J., who is not participating.




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court